Exhibit 10.15

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 7, 2004 is
entered into by and among McGRATH RENTCORP, a California corporation (the
“Borrower”), the banks listed on the signature pages hereof (individually a
“Bank” and collectively “Banks”), and UNION BANK OF CALIFORNIA, N.A., as agent
(the “Agent”) for Banks.

 

Recitals

 

A. The parties hereto desire to amend and restate that certain Amended and
Restated Credit Agreement dated as of June 28, 2001 by and among the Borrower,
Banks and Agent, as agent for Banks (the “Existing Agreement”).

 

B. In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree to amend and restate the Existing Agreement as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

 

“Active Subsidiary” means any Subsidiary which owns any material assets or is
engaged in any operations or business.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

“Agreement” means this Third Amended and Restated Credit Agreement as originally
executed and as the same may from time to time be amended, supplemented or
restated.

 

“Applicable Law” means, with respect to any Bank at any time, the Law of any
jurisdiction applicable to Loans made by such Bank to Borrower hereunder,
including, without limitation, Laws prescribing the maximum rates of interest on
loans and extensions of credit.

 

“Applicable Margin” means the percentage to be added to a Rate Option in
determining the rate of interest applicable to a Loan, as set forth in Section
2.3 hereof.

 

“Authorized Officer” means the President or Chief Financial Officer of Borrower.

 

1



--------------------------------------------------------------------------------

“Bank” means, individually, Union Bank of California, N.A., U.S. Bank National
Association, Comerica Bank, Bank of America, N.A., Wells Fargo Bank, N.A., and
their respective successors, and such other banks as may become party to this
Agreement, collectively referred to herein as “Banks.”

 

“Business Day” means any day other than a Saturday or Sunday on which national
banks are generally open for business in San Francisco, California and, with
respect to Eurodollar Loans, such a day on which dealings in foreign currencies
and exchange are also carried on in the interbank Eurodollar market.

 

“Capitalized Lease Obligations” means any and all lease obligations that, in
accordance with GAAP, are required to be capitalized on the books of a lessee.

 

“Commercial Account” means Borrower’s deposit account number 001-201-6481 at the
office of Agent.

 

“Commitment” means, subject to the terms and conditions of this Agreement, and
adjusted from time to time in accordance therewith, the obligation of Banks to
make Loans to Borrower in the aggregate principal amount outstanding at any time
not to exceed One Hundred Thirty Million Dollars ($130,000,000).

 

“Commitment Fee” means the commitment fee payable by Borrower pursuant to and as
provided in Section 3.7.

 

“Compliance Certificate” means a certificate in the form of Exhibit “A” to be
delivered to Agent in accordance with Section 7.3(d).

 

“Continuing Guaranty” means a continuing guaranty substantially in the form of
Exhibit “E” executed and delivered to Agent in accordance with Section 7.3(l).

 

“Debt” means, with respect to Borrower, the aggregate amount of, without
duplication, (a) all obligations for borrowed money, including, without
limitation, the Loans, and Real Property Debt, (b) all obligations evidenced by
bonds, other than assessment and other special bonds associated with real
property holdings, debentures, notes or other similar instruments, (c) all
Capitalized Lease Obligations, (d) all obligations or liabilities of others
secured by a Lien on any asset of Borrower, whether or not such obligation or
liability is assumed, and (e) all obligations or liabilities of Borrower,
whether direct or indirect, contingent or otherwise, with respect to the
obligations or liability of another, including, without limitation, all
guaranties.

 

“Default” means any event that with the giving of notice or passage of time, or
both, would be an Event of Default.

 

“Dollars and $” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States.

 

2



--------------------------------------------------------------------------------

“EBIT” means, for any period of four (4) consecutive fiscal quarters, determined
as of the last day of such period, the sum of (a) Net Income, (b) provision for
income taxes, (c) interest expense, and (d) minority interest in the Net Income
of any Subsidiary, and minus minority interest in the Net Loss of any
Subsidiary.

 

“EBITDA” means, for any period of four (4) consecutive fiscal quarters,
determined as of the last day of such period, EBIT minus non-cash items of
income and extraordinary income and expense, plus (a) depreciation, (b)
amortization expense, and (c) other non-cash charges, provided that EBITDA shall
include proforma EBITDA from the Borrower’s acquisition of TRS (as defined
below) calculated by multiplying $3,500,000 by the number of full months prior
to the acquisition of TRS included in the determination of EBITDA.

 

“Effective Date” means May 7, 2004, provided that all conditions precedent
specified in Section 5.1 have been satisfied and that satisfaction of such
conditions precedent has been confirmed by written notice delivered by the Agent
to Borrower and Banks.

 

“Eligible Assignee” means (a) any Bank and any Affiliate of any Bank, and (b)
any commercial bank, savings and loan association, savings bank, finance
company, insurance company, mutual fund or other financial institution, fund or
investor or other Person which has been approved in writing as an Eligible
Assignee for purposes of this Agreement by both Agent and, unless an Event of
Default has occurred and is continuing, the Borrower, as provided in Section
11.20. Notwithstanding anything to the contrary in this Agreement, in no event
shall any Person that is primarily engaged in a business in competition with
Borrower, or any Affiliate of such Person, be an Eligible Assignee.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any governmental authorities, in each case
relating to environmental, health, or safety matters.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may from time to time be amended or supplemented, including any rules or
regulations issued in connection therewith and any successor statute.

 

“Eurocurrency Reserve Percentage” means, with respect to each Eurodollar Period,
the percentage, as prescribed by the Federal Reserve Board, for determining
reserve requirements (including any marginal, supplemental or emergency
reserves) applicable to Eurocurrency liabilities pursuant to Regulation D, or
any other then applicable regulation of the Board of Governors which prescribes
reserve requirements applicable to ‘Eurocurrency liabilities,’ as presently
defined in Regulation D, in each case, as applicable to Agent. The Interbank
Rate (Reserve Adjusted) shall be adjusted automatically on the effective date of
any change in the Eurocurrency Reserve Percentage. For purposes of this
definition, any Eurodollar Loans hereunder shall be deemed to be Eurocurrency
liabilities. The Eurocurrency Reserve Percentage shall be conclusive and
binding, absent manifest error, even if estimated or projected.

 

3



--------------------------------------------------------------------------------

“Eurodollar Loan” means any Loan which bears interest at a rate determined with
reference to the Interbank Rate (Reserve Adjusted).

 

“Eurodollar Period” means, with respect to any Eurodollar Loan, the period
commencing on the date specified by Borrower in a Loan Request and ending one
(1), two (2), three (3), six (6) or (if available to Banks) twelve (12) months
thereafter, as specified by Borrower in such Loan Request; provided that:

 

(a) the first day of any Eurodollar Period shall be a Business Day;

 

(b) no Eurodollar Period for any Eurodollar Loan made prior to the Termination
Date shall extend beyond the Termination Date;

 

(c) no Eurodollar Period shall extend beyond a date when a principal payment is
due if the principal balance of the Loans after such payment will be less than
the aggregate Eurodollar Loans outstanding; and

 

(d) any Eurodollar Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
next succeeding Business Day falls in another calendar month, in which case such
Eurodollar Period shall end on the next preceding Business Day.

 

“Event of Default” means an event set forth in Article 9.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not published for any
day which is a Business Day, the average of the quotations at approximately
10:00 a.m. San Francisco time for such day on such transactions received by
Agent from three (3) federal funds brokers of recognized standing selected by
it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any governmental authority succeeding to its functions.

 

“Fixed Charges” means, as of any date of determination, the aggregate amount of
(a) interest expense for the four (4) consecutive fiscal quarter periods ended
most recently prior to such date, (b) Borrower’s current portion of long term
debt (as determined in accordance with GAAP), (c) cash dividends paid by
Borrower for the four (4) consecutive fiscal quarter periods ended most recently
prior to such date and (d) cash taxes paid by Borrower for the four (4)
consecutive fiscal quarter periods ended most recently prior to such date.

 

“Funded Debt” means, as of any date of determination, the aggregate amount of
Debt of Borrower as defined in clauses (a), (b) and (c) of the definition of
Debt.

 

4



--------------------------------------------------------------------------------

“Funded Debt/EBITDA Ratio” means, as of any date of determination, the ratio of
Borrower’s Funded Debt as of such date, to Borrower’s EBITDA for the four (4)
consecutive fiscal quarter period ended most recently prior to such date.

 

“Funding Date” means the date of the funding of a Loan, including the date a
Loan is converted from a Loan with one Rate Option to a Loan with another Rate
Option.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government or political subdivision thereof, or (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, or (c) any court or administrative
tribunal.

 

“Interbank Rate” means, with respect to each Eurodollar Period, the rate per
annum determined by the Agent two (2) Business Days prior to the beginning of
such Eurodollar Period, at which the Agent is offered deposits in dollars by
major banks in the interbank eurodollar market at or about 11:00 a.m. London
time, for delivery on the first day of such Eurodollar Period, in an amount and
period equal to the amount of the Eurodollar Loan to be outstanding during such
Eurodollar Period.

 

“Interbank Rate (Reserve Adjusted)” means, with respect to any Eurodollar Loan
for any Eurodollar Period, a rate per annum (rounded upwards, if necessary, to
the nearest one-hundredth of one percent (1/100 of 1%)) determined pursuant to
the following formula:

 

Interbank Rate (Reserve Adjusted) =   

Interbank Rate

--------------------------------------------------------------------------------

     1-Eurocurrency Reserve Percentage

 

“Law” means collectively all international, foreign, federal, state and local
statutes, treaties, rules, regulations, directives, ordinances, policies, orders
and codes.

 

“Liabilities” means the aggregate amount of all liabilities of Borrower that
would, in accordance with GAAP, be required to be set forth on a balance sheet
as liabilities, excluding deferred taxes.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, lien or charge of any kind, whether voluntarily incurred
or arising by operation of law or otherwise, affecting any asset of Borrower,
including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature of a security interest,
and/or the filing of or agreement to give any financing statement (other than a
financing statement which disclaims the existence of a security interest and
states that it is filed only as a precaution) under the Uniform Commercial Code
or comparable Law with respect to any asset of Borrower.

 

“Loan” means a Revolving Loan or, if the context requires, the Revolving Loans.

 

“Loan Documents” means, collectively, this Agreement, the Notes, and any and all
other agreements, documents, instruments and certificates of any type or nature
heretofore or hereafter

 

5



--------------------------------------------------------------------------------

executed or delivered by Borrower to Agent or Banks in any way relating to or in
furtherance of this Agreement, and each Continuing Guaranty executed and
delivered by an Active Subsidiary, in each case either as originally executed or
as the same may from time to time be supplemented, modified, amended, restated
or extended.

 

“Loan Request” means a written request by Borrower for a Loan, substantially in
the form of Exhibit “B”, duly executed on Borrower’s behalf and properly
completed to provide all information required to be included therein.

 

“Maximum Amount” means, with respect to each Loan by each Bank at any time, the
maximum amount of interest which, under Applicable Law, such Bank is permitted
to charge with respect to such Loan.

 

“Net Income” has the meaning ascribed to it in accordance with GAAP.

 

“Net Loss” has the meaning ascribed to it in accordance with GAAP.

 

“Notes” means, collectively, the Revolving Notes.

 

“Obligations” means all present and future obligations of every kind or nature
of Borrower or at any time and from time to time owed to Agent or Banks or any
one or more of them, under any one or more of the Loan Documents, whether due or
to become due, matured or unmatured, liquidated or unliquidated, or contingent
or non-contingent, including obligations of performance as well as obligations
of payment, and including interest that accrues after the commencement of any
proceeding under any debtor relief law by or against Borrower.

 

“Officer’s Certificate” means a certificate substantially in the form of Exhibit
“C”, completed and duly executed by an Authorized Officer of Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Lien” has the meaning ascribed to it in Section 8.3.

 

“Person” means any individual or entity.

 

“Plan” means an employee pension or other benefit plan of Borrower subject to
Title IV of ERISA or to which Section 412 of the Internal Revenue Code of 1954,
as amended, applies, other than Borrower’s Employee Stock Ownership Plan as
amended in existence as of the date of this Agreement.

 

“Private Placement” means a private placement offering by Borrower to Prudential
Capital Group or its affiliates in an aggregate amount of up to Eighty Million
Dollars ($80,000,000).

 

6



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Bank, the percentage set forth next
to that Bank’s name as follows:

 

Bank

--------------------------------------------------------------------------------

   Pro Rata Share


--------------------------------------------------------------------------------

 

Union Bank of California, N.A.

   26.92307693 %

U.S. Bank National Association

   15.38461538 %

Bank of America, N.A.

   19.23076923 %

Comerica Bank

   19.23076923 %

Wells Fargo Bank, N.A.

   19.23076923 %

 

“Rate Option” means one of the interest rate options available to Borrower for
the Loans as provided in Section 2.3.2, which are the Interbank Rate (Reserve
Adjusted) or Reference Rate.

 

“Real Property Debt” means Debt which is secured by any or all of Borrower’s
real property holdings.

 

“Reference Rate” means, at any time, the greater of (a) Agent’s floating
commercial loan rate then most recently announced by Agent at San Francisco,
California as its prime or reference rate or (b) the Federal Funds Effective
Rate plus 0.50%. Each change in the Reference Rate shall take effect hereunder
on the effective date of the change in such Reference Rate. The Reference Rate
is used as a reference point for pricing certain loans. Agent may price its
loans at, above or below the Reference Rate.

 

“Reference Rate Loan” means any Loan which bears interest at a rate determined
by reference to the Reference Rate.

 

“Register” is defined in Section 11.20(c).

 

“Regulation D” means Regulation D, as at any time amended, of the Federal
Reserve System, or any other regulation in substance substituted therefor.

 

“Required Banks” means Banks having Pro Rata Shares at least sixty-six and
two-thirds percent (66- 2/3%) of the Commitment or, if the Commitment has been
terminated, Banks holding at least sixty-six and two-thirds percent (66- 2/3%)
of the aggregate principal amount of outstanding Loans.

 

“Revolving Credit Facility” means the credit accommodation provided to Borrower
as more fully described in Section 2.1.

 

“Revolving Loan” means an extension of credit under the Revolving Credit
Facility in accordance with Section 2.1.

 

7



--------------------------------------------------------------------------------

“Revolving Loan Commitment Period” means the period from and including the date
of this Agreement to, but not including, the Revolving Loan Termination Date.

 

“Revolving Loan Termination Date” means the earlier of (a) the Termination Date,
or (b) the date Banks may terminate making Loans or accelerate the due date of
the Revolving Loans pursuant to the rights of Banks under Article 9.

 

“Revolving Note” means each promissory note payable to a Bank evidencing the
Revolving Loans, substantially in the form set forth in Exhibit “D”, with
appropriate insertions.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital required
for such Person’s participation in such business or transaction. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Subsidiary” means any corporation at least the majority of whose securities
having ordinary voting power for the election of directors (other than
securities having such power only by reason of the happening of a contingency)
are at the time owned by Borrower and/or one or more Subsidiaries.

 

“Tangible Net Worth” means, with respect to Borrower, its assets as determined
in accordance with GAAP, minus (a) Liabilities and (b) all intangible assets of
Borrower, including, without limitation (i) all assets which should be
classified as intangible assets (such as goodwill, patents, trademarks,
copyrights, franchises, and deferred charges (including unamortized debt
discount and research and development costs)), (ii) treasury stock, (iii) cash
held in a sinking or other similar fund established for the purpose of
redemption or other retirement of capital stock, (iv) to the extent not already
deducted from total assets, reserves for depreciation, depletion, obsolescence
or amortization of properties and other reserves or appropriations of retained
earnings which have been or should be established in connection with the
business conducted by Borrower, and (v) any revaluation or other write-up in
book value of assets subsequent to the fiscal year of Borrower last ended at the
date of this Agreement.

 

“Termination Date” means July 2, 2007.

 

“TRS” means Technology Rentals and Services, a division of CIT Technologies
Corporation; and references to the acquisition of TRS shall mean the acquisition
of substantially all the operating assets of TRS and at the same time the
acquisition of similar assets from CIT Financial, Ltd., an Ontario (Canada)
corporation.

 

8



--------------------------------------------------------------------------------

1.2 Accounting Terms; Financial Tests. All accounting terms not specifically
defined in this Agreement shall be construed, and all financial data and ratios
required to be submitted pursuant to this Agreement shall be prepared, in
conformity with GAAP and on a consolidated basis for Borrower and its
Subsidiaries except as otherwise specifically provided in this Agreement. In the
event that GAAP changes during the term of this Agreement such that the
financial covenants contained herein would then be calculated in a different
manner or with different components, Borrower and Banks agree to amend this
Agreement in such respects as are necessary to conform those covenants as
criteria for evaluating Borrower’s financial condition to substantially the same
criteria as were effective prior to such change in GAAP.

 

1.3 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference.

 

1.4 Miscellaneous Terms. All terms defined in this Agreement shall be applicable
to both the singular and plural forms thereof, as the context requires. The term
“or” is disjunctive; the term “and” is conjunctive. The term “shall” is
mandatory; the term “may” is permissive. The term “including” is by way of
example and not limitation. Terms not otherwise expressly defined herein shall
have the meaning ascribed to them in the California Uniform Commercial Code, if
applicable.

 

ARTICLE 2

 

THE CREDITS

 

2.1. Revolving Loan Facility.

 

2.1.1 General. Subject to the terms and conditions of this Agreement, at any
time and from time to time, during the Revolving Loan Commitment Period, each
Bank severally, and not jointly, according to its Pro Rata Share, agrees to make
Revolving Loans to Borrower in such amounts as Borrower may request that do not
exceed in the aggregate at any one time outstanding the amount of such Bank’s
Pro Rata Share of the Commitment. Subject to the terms and conditions of this
Agreement, Borrower may borrow, repay and reborrow, in whole or in part, under
the Revolving Credit Facility at any time prior to the Revolving Loan
Termination Date. The Revolving Loans and all amounts owing with respect thereto
shall be due and payable on the Revolving Loan Termination Date. No Bank shall
be responsible for any default by any other Bank in such other Bank’s obligation
to make a Revolving Loan hereunder, nor shall the Pro Rata Share of any Bank be
increased or decreased as a result of the default by any other Bank in such
other Bank’s obligation to make a Revolving Loan hereunder.

 

2.1.2 Revolving Notes. The Revolving Loans shall be evidenced by a Revolving
Note for each Bank in the principal amount of such Bank’s Pro Rata Share of the
Commitment. Each Bank is hereby authorized to record the amount and type of each
Revolving Loan made by such Bank and the date and the amount of each payment or
prepayment of principal thereof on the schedule annexed to its Revolving Note,
or on its books and records, and any such recordation shall, in the absence of
manifest error, constitute prima facie evidence of the accuracy of the
information so recorded; provided, however, that failure by a Bank to make any
such recordation on its Revolving Note or on its books and records shall not
affect any of the Obligations of Borrower under such Revolving Note or this
Agreement.

 

9



--------------------------------------------------------------------------------

2.2. [Intentionally Omitted]

 

2.3 Interest on Loans. The Loans shall bear interest at a rate per annum equal
to the lesser of (a) the sum of (i) the Applicable Margin plus (ii) the Rate
Option(s) specified by Borrower pursuant to a Loan Request, and (b) the Maximum
Amount; provided, however, that interest on overdue payments shall bear interest
in accordance with Section 2.3.3; provided, further, that the Borrower may not
have more than ten (10) Eurodollar Loans owing to any Bank outstanding at any
one time.

 

2.3.1. General. Interest on the outstanding principal balance of the Loans shall
accrue daily from the date of each Loan until payment in full.

 

2.3.2. Rate Options and Applicable Margins. The Rate Options and Applicable
Margins for Loans shall be determined based upon the type of Loan and the
current Funded Debt/EBITDA Ratio, as set forth in the table below:

 

Type of Loan /

Rate Option

--------------------------------------------------------------------------------

  

Funded Debt/

EBITDA Ratio

--------------------------------------------------------------------------------

 

Applicable Margin on

Revolving Loans

--------------------------------------------------------------------------------

  Eurodollar Loans / Interbank Rate (Reserve Adjusted):    Equal to or greater
than 2.25 to
1.00   1.375 %      Equal to or greater than 1.75 to
1.00 but less than 2.25 to 1.00   1.20 %      Equal to or greater than 1.25 to
1.00 but less than 1.75 to 1.00   1.00 %      Less than 1.25 to 1.00   0.85 %
Reference Rate Loans / Reference Rate:    [Not applicable]   0.00 %

 

The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a quarterly basis according to the
performance of Borrower as measured by the Funded Debt/EBITDA Ratio for the
immediately preceding fiscal quarter of Borrower. Any such increase or reduction
in the Applicable Margin shall be effective on the next Business Day after
receipt by Agent of the applicable financial statements and the corresponding
Compliance Certificate. If the financial statements and the Compliance
Certificate of Borrower setting forth the Funded Debt/EBITDA Ratio are not
received by the Agent by the date required pursuant to this Agreement, the
Applicable Margin shall be determined as if the Funded Debt/EBITDA Ratio exceeds
2.25 to 1.00, commencing on the date when Borrower’s time to deliver such
financial statements and Compliance Certificate shall have expired and
continuing until such time as such financial statements and Compliance
Certificate are received and any Event of Default resulting

 

10



--------------------------------------------------------------------------------

from a failure to timely deliver such financial statements or Compliance
Certificate has been waived in writing by the Required Banks. Notwithstanding
anything to the contrary in this Section 2.3.2, from the Closing Date up to and
including the date of the first Compliance Certificate due hereunder, which is
due on or before August 15, 2004, the Applicable Margin for Eurodollar Loans
shall be 1.20%.

 

2.3.3. Interest on Overdue Payments. Overdue payments of principal (and of
interest to the extent permitted by law) on the Loans shall bear interest at a
fluctuating rate per annum equal to the lesser of (i) the Reference Rate plus
two percent (2%) or (ii) the Maximum Amount until such unpaid amount has been
paid in full (whether before or after judgment). All interest provided for in
this Section 2.3.3 shall be compounded monthly and payable on demand.

 

2.3.4. Computation. Interest shall be computed for the actual number of days
elapsed on the basis of a year consisting of 360 days from, and including, the
first day of a Loan, but excluding, the last day thereof.

 

2.4 Procedure for Loans.

 

2.4.1 General. Borrower shall deliver to Agent an irrevocable Loan Request (i)
no later than 10:00 a.m. San Francisco time on the proposed Funding Date of any
Reference Rate Loan, and (ii) at least three (3) Business Days prior to the
Revolving Loan Termination Date or the proposed Funding Date of any Eurodollar
Loan. Each Loan Request shall specify:

 

(a) the Funding Date of such Loan, which shall be a Business Day;

 

(b) the amount of such Loan;

 

(c) the Rate Option(s) selected for such Loan; and

 

(d) if applicable, the Eurodollar Period(s) therefor.

 

If Borrower shall fail to specify a Rate Option, such Loan shall be made as a
Reference Rate Loan. If Borrower shall fail to specify a Eurodollar Period with
respect to a proposed Eurodollar Loan, Borrower shall be deemed to have elected
a Eurodollar Period of one (1) month’s duration.

 

2.4.2. Alternate Procedure. Alternatively, on any Business Day, an Authorized
Officer, may give Agent telephonic notice of the proposed Loan within the notice
periods, and specifying the information, required in Section 2.4.1, provided
that (a) an Authorized Officer may designate any other person to provide such
telephonic notice for a specific period of time by delivering to Agent by
telecopy a copy of such person’s authorization to give telephonic notice of the
proposed Loan within the notice periods, which authorization must be signed by
an Authorized Officer, and (b) such telephonic notice of the proposed Loan shall
be confirmed in writing by delivery to Agent of a Loan Request signed by an
Authorized Officer no later than the third day after such telephonic notice. All
such telephonic notices shall be irrevocable. Neither Agent nor Bank shall incur
any liability to Borrower in acting upon any such telephonic notice that Agent
believes in good faith to have been given by a person duly authorized to give
such notice on behalf of Borrower or for otherwise acting in good faith under
this Section 2.4.2.

 

11



--------------------------------------------------------------------------------

2.4.3. Extensions and Conversions. Subject to the terms and conditions of this
Agreement, Borrower may continue a Rate Option for any Eurodollar Loan, or
convert any Loan into a different Rate Option by complying with the provisions
of Section 2.4.1 or 2.4.2 in the same manner as if Borrower were requesting a
new Loan; provided, however, that Eurodollar Loans may be converted without
penalty only on the last day of the applicable Eurodollar Period.

 

2.4.4. Minimum Amount of Revolving Loans. Loan Requests for Revolving Loans
shall be in one or the other of the following minimum amounts, as the case may
be, with integral multiples of Twenty-five Thousand Dollars ($25,000) in excess
of such minimum amounts:

 

(a) for a Reference Rate Loan, a minimum amount of Four Hundred Thousand Dollars
($400,000); and

 

(b) for a Eurodollar Loan, a minimum amount of One Million Dollars ($1,000,000).

 

2.4.5. Minimum Payment of Revolving Loans. The Borrower shall have the right to
prepay the Revolving Loans in whole or in part in minimum principal amounts
equal to at least One Hundred Thousand Dollars ($100,000) and in integral
multiples of Twenty-five Thousand Dollars ($25,000) in excess of such minimum
amount.

 

2.5. Funding of Loans.

 

(a) Promptly after receipt of a Loan Request (or telephonic notice thereof),
Agent shall notify each Bank of the amount of the proposed Loan, the Pro Rata
Share of such Bank, and the Rate Option and (if applicable) Eurodollar Period
selected by Borrower therefor.

 

(b) In the case of Revolving Loans, each Bank shall make the amount of its Loan
available to Agent, in same day funds, at the office of Agent specified on the
signature pages of this Agreement no later than noon San Francisco time on the
Funding Date. Agent shall make the proceeds of such Loans available to Borrower
on such Funding Date by causing an amount of same day funds equal to the
proceeds of all such Loans received by Agent to be credited to Borrower’s
Commercial Account no later than 2:00 p.m. San Francisco time on the Funding
Date.

 

2.6. Non-Receipt of Funds by Agent. Unless the Borrower or a Bank, as the case
may be, notifies Agent prior to the date on which it is scheduled to make
payment to Agent of (a) in the case of a Bank, the proceeds of a Loan or (b) in
the case of the Borrower, a payment of principal, interest or fees to Agent for
the account of Banks, that it does not intend to make such payment, Agent may
assume that such payment has been made. Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Bank or the Borrower, as the case may be,
has not in fact made such payment to Agent, the recipient of such payment shall,
on demand by Agent, repay to Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by Agent until the date Agent recovers such
amount at a rate per

 

12



--------------------------------------------------------------------------------

annum equal to (a) in the case of repayment by a Bank, the Federal Funds
Effective Rate for such day or (b) in the case of repayment by the Borrower, the
interest rate applicable to the relevant Loan.

 

2.7. Reduction or Termination of the Commitment. Upon not less than three
Business Days’ notice to the Agent at any time, and from time to time, Borrower
may, at any time permanently reduce the amount of the Commitment in increments
of One Million Dollars ($1,000,000) or integral multiples thereof; provided,
however, that the Commitment may not be reduced to an amount less than the
amount of the then outstanding Loans. Except as expressly provided in this
Section 2.7, the Commitment may not be adjusted by Borrower.

 

ARTICLE 3

 

PAYMENTS AND FEES

 

3.1. Revolving Loans.

 

3.1.1. Interest. Interest accrued on each Revolving Loan shall be payable in
arrears (a) if a Reference Rate Loan, quarterly on the last Business Day of each
calendar quarter, or (b) if a Eurodollar Loan, on the last day of the Eurodollar
Period and, if such Eurodollar Period is in excess of three (3) months, each
three (3) month anniversary of the commencement of such Eurodollar Period. Such
interest payments shall commence on the first such day after the Effective Date
and continue through the Revolving Loan Termination Date, on which date all
accrued and unpaid interest shall be due and payable in full.

 

3.1.2. Principal. If not sooner paid, the principal indebtedness evidenced by
the Revolving Notes shall be due and payable as follows:

 

(a) the principal amount of each Eurodollar Loan shall be converted, extended or
due and payable on the last day of the Eurodollar Period for such Loan;

 

(b) the amount, if any, by which the principal indebtedness evidenced by the
Revolving Notes at any time exceeds the Commitment shall be due and payable
immediately; and

 

(c) in any event, the principal indebtedness evidenced by the Revolving Notes
shall be due and payable on the Revolving Loan Termination Date.

 

3.2. [Intentionally Omitted]

 

3.3. Optional Repayment. Any prepayment of all or any part of any Eurodollar
Loan on a day other than the last day of the applicable Eurodollar Period shall
be subject to Section 4.1.4, as applicable, and Borrower shall pay Banks all
amounts due as therein provided.

 

3.4. Mandatory Prepayments. If at any time the aggregate principal amount of the
Loans outstanding exceeds the Commitment, as is then in effect, Borrower shall
immediately upon demand by Agent prepay an amount equal to such excess. The
provisions of Section 3.3 shall also apply to mandatory prepayments pursuant to
this Section 3.4.

 

13



--------------------------------------------------------------------------------

3.5. Payments. All payments hereunder shall be made, irrespective of and without
condition or deduction for any counterclaim, defense, recoupment or setoff, in
Dollars and in immediately available funds and shall be made prior to 10:00 a.m.
San Francisco time on the date of the scheduled payment to Agent at its office
set forth on the signature pages of this Agreement. All payments received after
10:00 a.m. San Francisco time shall be considered to have been received the next
Business Day. Any payment which falls on a non-Business Day shall be rescheduled
to the next succeeding Business Day and interest shall continue to accrue to
such Business Day. Agent shall promptly after receipt of each payment cause to
be distributed like funds relating to the payment of principal, interest, or
fees ratably to each Bank for its account, in each case to be applied in
accordance with, and subject to, the terms of this Agreement,.

 

3.6. Facility Fee. Borrower shall pay to Agent upon execution of this Agreement
a facility fee in the amount of $195,000, to be distributed among Banks in
accordance with their respective Pro Rata Shares.

 

3.7. Commitment Fee. Borrower shall pay to Agent, for distribution to each Bank
in proportion to that Bank’s Pro Rata Share, commitment fees (the “Commitment
Fee”) at the rate per annum shown in the table below which corresponds to the
current Funded Debt/EBITDA Ratio, applied to the daily unused Commitment,
computed for the actual number of days elapsed on the basis of a year consisting
of 360 days for the period from and including the date of this Agreement to and
including the Revolving Loan Termination Date, payable in arrears (i) in
quarterly installments on the last Business Day of each March, June September
and December commencing on the first such date to occur after the Effective
Date, and (ii) on the Termination Date or the date on which the Commitment is
terminated in full pursuant to Section 2.7 or Section 9.2.

 

Funded Debt/

EBITDA Ratio

--------------------------------------------------------------------------------

  

Commitment Fee

Percentage

--------------------------------------------------------------------------------

 

Equal to or greater than 2.25 to 1.00

   0.30 %

Equal to or greater than 1.75 to 1.00 but less than 2.25 to 1.00

   0.25 %

Equal to or greater than 1.25 to 1.00 but less than 1.75 to 1.00

   0.20 %

Less than 1.25 to 1.00

   0.15 %

 

The applicable Commitment Fee percentage shall be subject to reduction or
increase, as applicable and as set forth in the table above, on a quarterly
basis according to the performance of Borrower as measured by the Funded
Debt/EBITDA Ratio for the immediately preceding fiscal quarter of Borrower. Any
such increase or reduction in the Commitment Fee percentage shall be effective
on the next Business Day after receipt by Agent of the applicable financial
statements and the corresponding Compliance Certificate. If the financial
statements and the Compliance Certificate of Borrower setting forth the Funded
Debt/EBITDA Ratio are not

 

14



--------------------------------------------------------------------------------

received by the Agent by the date required pursuant to this Agreement, the
Commitment Fee percentage shall be determined as if the Funded Debt/EBITDA Ratio
exceeds 2.25 to 1.00, commencing on the date when Borrower’s time to deliver
such financial statements and Compliance Certificate shall have expired and
continuing until such time as such financial statements and Compliance
Certificate are received and any Event of Default resulting from a failure to
timely deliver such financial statements or Compliance Certificate has been
waived in writing by the Required Banks. Notwithstanding anything to the
contrary in this Section 3.7, from the Closing Date up to and including the date
of the first Compliance Certificate due hereunder, which is due on or before
August 15, 2004, the applicable Commitment Fee percentage shall be 0.25%.

 

3.8. Agent’s Fee. Borrower shall pay Agent, for Agent’s own account, an agent
fee in an amount and on the terms as mutually agreed between Agent and Borrower.

 

ARTICLE 4

 

ADDITIONAL PROVISIONS RELATING TO

EURODOLLAR LOANS AND CAPITAL ADEQUACY

 

4.1. Eurodollar Loans.

 

4.1.1. Eurodollar Increased Cost. If, as a result of the adoption or application
of any Law, or any change therein, or in the interpretation, administration or
application thereof, including Regulation D, or compliance by any Bank with any
request or directive (whether or not having the force of law) from any court or
Governmental Agency, central bank or comparable authority or instrumentality:

 

(a) the basis of taxation of payments to any Bank of the principal of or
interest on any Eurodollar Loan (other than income, franchise or similar taxes
imposed on the gross or net income of a Bank) is changed;

 

(b) any reserve, special deposit, minimum capital, capital ratio or similar
requirements against assets of, deposits with or for the account of, credit
extended by, or Commitment of, any Bank is imposed, modified or deemed
applicable; or

 

(c) any other condition affecting this Agreement, the Eurodollar Loans or
Commitment is imposed on any Bank or the interbank eurodollar market;

 

and any Bank determines that, by reason thereof, the cost to such Bank of making
or maintaining any of the Eurodollar Loans is increased, or the amount of any
sum receivable by such Bank hereunder in respect of any of the Eurodollar Loans
is reduced; then, Borrower shall pay to such Bank within two (2) Business Days
after demand (which demand shall be accompanied by a statement setting forth the
basis for the calculation thereof but only to the extent not theretofore
provided to Borrower, a copy of which shall be delivered to Agent) such
additional amount or amounts as will compensate such Bank for such additional
cost or reduction (provided such amount has not been compensated for in the
calculation of the Eurocurrency Reserve Percentage). Determinations by a Bank
for purposes of this Section 4.1.1 of the additional amounts required to
compensate such Bank in respect of the foregoing circumstances shall be
conclusive, absent manifest error.

 

15



--------------------------------------------------------------------------------

4.1.2. Eurodollar Deposits Unavailable or Interest Rate Unascertainable. If any
Bank determines (which determination shall be conclusive and binding on
Borrower) that deposits of the necessary amount for a Eurodollar Period are not
available to such Bank in the interbank Eurodollar market or that, by reason of
circumstances affecting such market, adequate and reasonable means do not exist
for ascertaining the Interbank Rate applicable to such Eurodollar Period, such
Bank shall promptly give notice of such determination to Borrower and,
thereupon, any Loan Request with respect to new Eurodollar Loan(s) previously
given by Borrower and not yet borrowed or converted shall be deemed a Loan
Request to make a Reference Rate Loan in the amount of the requested Eurodollar
Loan(s) and Borrower shall be obligated to convert any outstanding Eurodollar
Loan(s) to Reference Rate Loans on the last day of the then current Eurodollar
Period(s) with respect thereto.

 

4.1.3. Changes in Law Affecting Eurodollar Loans. If at any time after the date
of this Agreement due to any new Law, or any interpretation thereof by any
Governmental Agency or other regulatory authority charged with the
administration thereof, or for any other reason arising subsequent to the date
hereof, it shall become unlawful for any Bank to fund any Eurodollar Loan which
it is committed to make hereunder, the obligation of such Bank to provide
Eurodollar Loans shall, upon the happening of such event, forthwith be suspended
for the duration of such illegality. If any such change shall make it unlawful
for any Bank to continue Eurodollar Loans previously made by it hereunder, such
Bank shall, upon the happening of such event, notify Borrower stating the
reasons therefor, and Borrower shall, on the earlier of (a) the last day of the
then current Eurodollar Period or (b) if required by such Law or interpretation,
on such date as shall be specified in such notice, convert such unlawful
Eurodollar Loans to Reference Rate Loans.

 

4.1.4. Eurodollar Loan Indemnity. Borrower agrees to indemnify each Bank and
shall hold each Bank harmless from any loss, cost, damage or expense which such
Bank may sustain or incur as a consequence of:

 

(a) any failure by Borrower to borrow, continue or convert a Eurodollar Loan on
a date specified in a Loan Request;

 

(b) a payment, prepayment or conversion of a Eurodollar Loan on a day which is
not the last day of the Eurodollar Period with respect thereto; and

 

(c) the acceleration of the obligations pursuant to Section 9.2, in each case
including any such loss, cost, damage or expense arising from interest, fees or
other charges payable by such Bank to lenders of funds obtained by it in order
to make or maintain such Eurodollar Loan hereunder.

 

Borrower shall pay within two (2) Business Days after demand (which demand shall
be accompanied by a statement setting forth such Bank’s calculation thereof, a
copy of which shall be delivered to Agent) the amount due hereunder. Such
statement and calculation shall, in the absence of manifest error, be
conclusive. This covenant shall survive termination of this Agreement and
payment in full of the Notes.

 

16



--------------------------------------------------------------------------------

4.2. Discretion as to Manner of Funding. Notwithstanding any provision of this
Agreement to the contrary, each Bank shall be entitled to fund and maintain its
funding of all or any part of the Eurodollar Loans in any manner it may elect,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each Eurodollar Loan during the Eurodollar Period for such Eurodollar
Loan through the purchase of deposits having a maturity corresponding to the
last day of such Eurodollar Period and bearing an interest rate equal to the
Interbank Rate for such Eurodollar Period. Any Bank may, if it so elects,
fulfill any commitment to make Eurodollar Loans by causing a foreign branch or
affiliate to make or continue such Eurodollar Loans at no additional cost to
Borrower, provided, however, that in such event such Loans shall be deemed for
the purposes of this Agreement to have been made by such Bank, and the
obligation of Borrower to repay such Loans shall nevertheless be to such Bank
and shall be deemed held by such Bank, to the extent of such Loans, for the
account of such branch or affiliate.

 

4.3. Capital Adequacy. If after the date hereof, the adoption or application of
any Law regarding capital adequacy of general applicability, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Agency, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank with any
request or directive regarding capital adequacy of general applicability
(whether or not having the force of law) of any such Governmental Agency,
central bank or comparable agency, has or would have the effect, of reducing the
rate of return on such Bank’s capital to a level below that which such Bank
could have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then such Bank may increase the
applicable interest rate(s) set forth in Section 2.3.2 above for Loans from such
Bank to compensate such Bank for such reduction in its rate of return on
capital. Such increase shall be effective thirty (30) days after written notice
thereof to Borrower; and such notice shall be accompanied by such Bank’s
statement setting forth its calculations thereof, which shall, in the absence of
manifest error, be conclusive.

 

ARTICLE 5

 

CONDITIONS PRECEDENT

 

5.1. Conditions to Effectiveness of this Agreement. The amendment and
restatement of the Existing Agreement accomplished by this Agreement shall not
become effective until the following conditions precedent have been satisfied:

 

(a) Agent shall have received the following on or before the Effective Date,
each dated as of the Effective Date or such earlier date as shall be acceptable
to Agent, in form and substance satisfactory to Agent and (except for the
Revolving Notes) in sufficient copies for each Bank.

 

(i) Counterparts of this Agreement duly executed by Borrower, Agent and each of
the Banks.

 

17



--------------------------------------------------------------------------------

(ii) Revolving Notes, duly executed by Borrower, one payable to the order of
each Bank.

 

(iii) a Continuing Guaranty in the form attached hereto as Exhibit “E”, executed
by each Active Subsidiary and Agent.

 

(iv) Copies of the Articles of Incorporation and By-laws of Borrower, together
with all amendments thereto, to the extent such Articles or By-laws have
changed, or amendments thereto have been added, since such documents were
delivered to Agent in connection with the Existing Agreement.

 

(v) Copies, certified by the Secretary or an Assistant Secretary of Borrower, of
its Board of Directors’ resolutions (and resolutions of other bodies, if any are
deemed necessary by counsel for Agent) authorizing Borrower to execute, deliver
and perform this Agreement and the other Loan Documents executed or to be
executed by Borrower and to consummate the transactions contemplated hereby and
thereby.

 

(vi) An incumbency certificate, executed by the Secretary or an Assistant
Secretary of Borrower, which shall identify by name and title and bear the
specimen signatures of the officers of Borrower authorized on behalf of Borrower
to execute, deliver and perform this Agreement and the other Loan Documents
executed or to be executed by Borrower and to consummate the transactions
contemplated hereby and thereby.

 

(vii) A duly completed Officer’s Certificate.

 

(viii) An opinion of legal counsel to Borrower and Active Subsidiary, as to
their legal existence, due authorization, execution and delivery and
enforceability of the Loan Documents to which each is a party, and such other
matters as Agent and the Banks may reasonably request.

 

(ix) Such other documents as Agent or its counsel may reasonably request.

 

(b) The representations and warranties of Borrower contained in Article 6 hereof
and in the Officer’s Certificate are true and correct as of the Effective Date.

 

(c) Borrower shall have paid the Facility Fee to Agent for the ratable benefit
of Banks, and shall have reimbursed all attorneys’ fees and costs of counsel to
Agent incurred in the preparation and negotiation of the Loan Documents.

 

5.2. Each Loan. Banks shall not be required to make any Loan, or convert or
continue any Loan unless on the applicable Funding Date:

 

(a) There exists no Default or Event of Default.

 

(b) The representations and warranties contained in Article 6 are true and
correct as of such Funding Date, except to the extent that changes in the facts
and conditions on which such representations and warranties are based are
required or permitted under this Agreement.

 

18



--------------------------------------------------------------------------------

(c) Borrower shall have delivered a Loan Request therefor.

 

(d) Borrower shall have furnished such other documents as Agent may have
reasonably requested.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

In order to induce Banks to enter into this Agreement, Borrower makes the
following representations and warranties which shall survive the execution and
delivery of this Agreement and the Notes, and the making of the Loans:

 

6.1. Due Organization. Each of Borrower and its Active Subsidiaries is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction in which it is incorporated, and is duly qualified to conduct
business as a foreign corporation in all jurisdictions where the failure to do
so would have a material or adverse effect on its respective business.

 

6.2. Subsidiaries. Borrower has no Subsidiaries as of the date of this
Agreement, except: Mobile Modular Management Corporation, Space-Co Corporation,
eRentCorp.com, AskSpecs.com, Enviroplex, Inc., and eRentNetworks. Borrower has
no Active Subsidiaries as of the date of this Agreement except Enviroplex, Inc.
and Mobile Modular Management Corporation.

 

6.3. Requisite Power. Each of Borrower and its Active Subsidiaries has all
requisite corporate powers and all governmental licenses, authorizations,
consents and approvals necessary to own and operate its respective properties
and to carry on its business as now conducted and as proposed to be conducted,
other than such governmental licenses, authorizations, consents and approvals
the absence of which will not materially or adversely effect the business,
operations or conditions, financial or otherwise, of Borrower. Borrower has all
requisite corporate powers to borrow the sums provided for in this Agreement,
and to execute and deliver this Agreement and the Notes to which Borrower is
required hereunder to be a party. The execution, delivery and performance of
this Agreement and the Notes to which Borrower is required hereunder to be a
party have been duly authorized by Borrower’s Board of Directors and do not
require any consent or approval of the stockholders of Borrower. Each Active
Subsidiary has all requisite corporate power to execute and deliver its
Continuing Guaranty, and the execution, delivery and performance of such
Continuing Guaranty by it have been duly authorized by such Active Subsidiary’s
Board of Directors and do not require any consent or approval of the
stockholders of such Active Subsidiary

 

6.4. Binding Agreement. This Agreement has been duly executed and delivered by
Borrower and constitutes, and each of the Notes when executed and delivered by
Borrower will constitute, a legal, valid and binding obligation of Borrower,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be affected by (a) bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally, (b) the
availability of certain equitable remedies or limitations imposed by certain
equitable principles of general applicability and (c) limitations based on
statutes or on public policy limiting a Person’s right to waive the benefits of
statutory provisions or common law rights. Each Continuing Guaranty, when
executed and delivered by an Active Subsidiary, will constitute, a legal, valid
and binding obligation of such

 

19



--------------------------------------------------------------------------------

Active Subsidiary, enforceable against it in accordance with its terms, except
as the enforceability thereof may be affected by (a) bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally, (b) the
availability of certain equitable remedies or limitations imposed by certain
equitable principles of general applicability and (c) limitations based on
statutes or on public policy limiting a Person’s right to waive the benefits of
statutory provisions or common law rights.

 

6.5. Other Agreements. The execution, delivery and performance of this Agreement
and the Notes will not (a) violate any provision of law or regulation
(including, without limitation, Regulations X and U of the Federal Reserve
Board), or any order of any governmental authority, court, arbitration board or
tribunal or Articles of Incorporation or By-laws of Borrower, other than such
violations which will not materially and adversely affect the business,
operations or conditions, financial or otherwise, of Borrower or (b) result in
the breach of, constitute a default under, contravene any provisions of, or
result in the creation of any security interest, lien, charge or encumbrance
upon any of the property or assets of Borrower pursuant to any indenture or
agreement to which Borrower or any of its properties is bound.

 

6.6. Litigation. There is no litigation, investigation or proceeding in any
court or before any arbitrator or governmental regulatory commission, board,
administrative agency or other governmental authority pending, or, to the
knowledge of Borrower, threatened against or affecting Borrower or any Active
Subsidiary or any of its respective properties, which (a) may affect the
performance by Borrower of this Agreement or the Notes or any of the
transactions contemplated hereby or thereby and (b) if adversely determined
would have a material adverse effect on the business, operations or condition,
financial or otherwise, of Borrower or any Active Subsidiary.

 

6.7. Consents. No consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority or agency is required in connection with the
execution, delivery and performance by Borrower of this Agreement or the Notes
or the transactions contemplated hereby or thereby (except for standard
disclosure requirements of federal securities laws and regulations).

 

6.8. Financials. The audited consolidated financial statement of Borrower as of
December 31, 2003, for the fiscal year ended on such date and the unaudited
consolidated financial statement of Borrower as of March 31, 2004 for the three
(3) months ended on such date, copies of which have been heretofore delivered to
the Banks, are true, complete and correct and fairly present the financial
condition of Borrower as of such dates and the results of its operations for the
periods then ended. The aforementioned financial statements have been prepared
in accordance with GAAP applied on a consistent basis; provided, however, if the
date of delivery is prior to May 10, 2004 and Borrower’s first quarter
financials have not yet been prepared, then Borrower shall deliver instead
preliminary first quarter financial information. There has been no material
adverse change in the business, operations or condition, financial or otherwise,
of Borrower, since the date of such financial statements. As of the date
thereof, Borrower does not have any material liabilities, direct or contingent,
except as disclosed in the aforementioned financial statements.

 

6.9. Use of Proceeds. The proceeds of the Loans shall be used by Borrower for
(a) general working capital needs, (b) the acquisition of TRS and (c) general
corporate purposes.

 

20



--------------------------------------------------------------------------------

6.10. Regulation U. Borrower is not engaged principally, or as one of its
principal activities in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations G, T, U
or X of the Federal Reserve Board). No part of the proceeds of the Loans will be
used by Borrower to purchase or carry any such margin stock or to extend credit
to others for the purpose of purchasing or carrying any such margin stock.

 

6.11. ERISA. Borrower is in compliance in all material aspects with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder. If Borrower has a Plan, no Reportable Event (as defined in ERISA)
has occurred with respect to any such Plan nor are there any unfunded vested
liabilities thereunder; Borrower has met its minimum funding requirements under
ERISA with respect to each such Plan and has not incurred any material liability
to the PBGC in connection with any such Plan.

 

6.12. Tax Returns. All tax returns required to be filed by Borrower and each
Subsidiary which are now due in any jurisdiction have been filed; all taxes,
assessments, fees and other governmental charges upon Borrower, each Subsidiary,
or upon any of its respective properties, incomes or franchises, which are due
and payable have been paid, or adequate reserve has been provided, in Borrower’s
financial statements, for payment thereof.

 

6.13. Licenses, Trademarks, etc. Each of Borrower and its Active Subsidiaries
has all patents, licenses, trademarks, trademark rights, trade names, trade name
rights, copyrights, permits and franchises which are required in order for it to
conduct its business and to operate its properties as now or proposed to be
conducted without known conflict with the rights of others.

 

6.14. Burdensome Agreement. Neither Borrower nor any Active Subsidiary is a
party to any unusual or unduly burdensome agreement or undertaking, nor is it
subject to any unusual or unduly burdensome court order, court writ, injunction
or decree of any court or governmental instrumentality, domestic or foreign,
which materially and adversely affects its business or property, assets,
operations or condition, financial or otherwise.

 

6.15. Title and Lien. Except for Permitted Liens, the real property and all
other property and assets of Borrower reflected in the audited consolidated
financial statement of Borrower dated December 31, 2003, referenced in Section
6.8, are free from all liens, charges, security interests and encumbrances of
any nature whatsoever; and, except as aforesaid, Borrower has a good and
marketable title in fee simple to all such real property and good and marketable
title to all other such property and assets, except those disposed of in the
ordinary course of business.

 

6.16. Existing Defaults. Neither Borrower nor any Active Subsidiary is in
default under any material term of any mortgage, indenture, deed of trust or any
other material agreement to which it is a party or by which it or any of its
properties may be bound. Neither Borrower nor any Active Subsidiary is in
violation of any Law to which it or any of its properties is subject, other than
such Laws the violation of which will not materially and adversely effect the
business, operations or conditions, financial or otherwise, of Borrower.

 

6.17. Other Contracts. Neither Borrower nor any Active Subsidiary is in default
in any material respect under the provision of any contract or commitment with a
party which does not contemplate completion of performance by either party
within one year, and to the best of

 

21



--------------------------------------------------------------------------------

Borrower’s knowledge, there are no facts or conditions which, with the giving of
notice or passage of time (or both), would result in such a default under any
provision of any such contract or commitment which would, individually or in the
aggregate, materially and adversely affect the business or financial position of
Borrower or such Active Subsidiary, as applicable.

 

6.18. Leases. Each of Borrower and its Active Subsidiaries enjoys peaceful and
undisturbed possession under all the leases to which it is a party or under
which it is a lessee. All such leases and all leases under which each of
Borrower and its Active Subsidiaries is lessor are legal, valid and binding
obligations of lessor and lessee and are enforceable in accordance with their
terms, except as the enforceability thereof may be affected by (a) bankruptcy,
insolvency or similar laws affecting the enforcement of creditor’s rights
generally, (b) the availability of certain equitable principles of general
applicability, and (c) limitations based on statutes or on public policy
limiting a Person’s right to waive the benefits of statutory provisions or
common law rights. No default exists under any such leases under which each of
Borrower and its Active Subsidiaries is lessee and each of Borrower and its
Active Subsidiaries is not in default under any such leases under which it is
lessor.

 

6.19. Fire and Explosion. Neither the business nor the properties or operations
of Borrower and any Active Subsidiary are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), materially and adversely affecting such
business or properties or operations.

 

6.20. No Default. No Default or Event of Default has occurred and is continuing.

 

6.21 Solvency. Each of Borrower and its Active Subsidiaries is Solvent.

 

ARTICLE 7

 

AFFIRMATIVE COVENANTS

 

Borrower covenants that, so long as any Obligations remain unpaid or not fully
performed or any Commitment remains unused in whole or in part, unless the
Required Banks shall otherwise consent in writing:

 

7.1. Inspection. Borrower shall maintain, and cause each Active Subsidiary to
maintain, adequate books and accounts established and admitted in accordance
with GAAP, and permit Banks by their representatives and agents at least on an
annual basis to inspect any of the properties, operating procedures, corporate
books and financial records of Borrower and each Active Subsidiary, to examine
and make copies of the books of account and other financial records of Borrower
and each Active Subsidiary, and to discuss the affairs, finances and accounts of
Borrower with, and to be advised of the same by, Borrower’s officers at such
reasonable times and intervals as Banks may designate by reasonable prior notice
to Borrower.

 

7.2. Proceeds. Borrower shall use the proceeds of the Loans for (a) general
working capital needs, (b) the acquisition of TRS and (c) general corporate
purposes.

 

22



--------------------------------------------------------------------------------

7.3. Financial Statements. Borrower will furnish to Agent and to each Bank:

 

(a) within forty-five (45) days after the close of each of the first three
fiscal quarters of each fiscal year, a copy of the consolidated balance sheet of
Borrower and the related statements of consolidated income of Borrower for such
fiscal quarter and for the period from the beginning of the fiscal year to the
end of such fiscal quarter, and the consolidated cash flow statement of Borrower
from the beginning of the fiscal year to the end of such fiscal quarter, all in
reasonable detail, subject to year-end audit adjustments and certified by an
Authorized Officer to be complete and correct in all material respects and to
fairly present the consolidated financial position of Borrower at the dates
indicated and the results of its operations and cash flow for the periods
indicated;

 

(b) within ninety (90) days after the close of each fiscal year, (i) a copy of
the annual audit report of Borrower for such fiscal year for Borrower including
therein a consolidated balance sheet and related statements of consolidated
income, consolidated shareholders equity, and consolidated cash flow, audited by
an independent certified public accountant acceptable to the Agent, and
certified by such accountants to have been prepared in accordance with GAAP
consistently applied, together with (ii) a certificate of such accounting firm,
stating that in the course of the regular audit of the business of Borrower,
which audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, such accounting firm has obtained no knowledge of
an Event of Default (insofar as it pertains to accounting matters), or an event
which with notice or the passage of time or both would constitute an Event of
Default (insofar as it pertains to accounting matters), has occurred and is
continuing, or if, in the opinion of such accounting firm, an Event of Default
(insofar as it pertains to accounting matters) has occurred and is continuing, a
statement as to the nature thereof;

 

(c) within sixty (60) days after the close of each fiscal year, (i) a copy of
Borrower’s annual budget for the forthcoming fiscal year, in form and substance
satisfactory to Agent and (ii) a summary forecast covering the period from the
forthcoming fiscal year up to and including the Termination Date, which budgets
and forecasts each Bank will hold in confidence.

 

(d) contemporaneously with the delivery of financial statements, budgets and
forecasts required by Sections 7.3(a), 7.3(b) and 7.3(c), a Compliance
Certificate of an Authorized Officer stating that such officer has individually
reviewed the provisions of this Agreement and has individually reviewed or
supervised the review of the activities of Borrower during such year or
quarterly period, as the case may be, with a view to determining whether
Borrower has fulfilled all its obligations under this Agreement, and that
Borrower has observed and performed each undertaking contained in the Agreement
and is not in Default in the observance or performance of any of the provisions
hereof or, if Borrower shall be so in Default, specifying all such Defaults and
events of which such officer may have knowledge, and otherwise containing the
information and certifications (including calculation of the financial covenants
set forth in Section 7.11 hereof) required in the form of Compliance Certificate
shown on Exhibit “A”;

 

(e) promptly after sending or making available or filing of the same, copies of
all reports, proxy statements and financial statements that Borrower sends or
makes available to its stockholders and all registration statements and reports
that Borrower files with the Securities and Exchange Commission, or any material
reports that Borrower files with any other governmental official, agency or
authority;

 

23



--------------------------------------------------------------------------------

(f) as soon as possible and in any event within five (5) days after Borrower has
knowledge of (i) the occurrence of a Default or an Event of Default, or (ii) any
default or event of default as defined in any evidence of Debt or under any
agreement, indenture or other instrument under which such Debt has been issued,
whether or not such Debt is accelerated or such default waived and which default
or event of default has resulted or may result in a material adverse change in
Borrower’s condition (financial or otherwise) or operations, a statement of an
Authorized Officer setting forth details thereof, and the action which Borrower
proposes to take with respect thereto;

 

(g) as soon as available any written report pertaining to material items in
respect to Borrower’s internal control matters submitted to Borrower by
independent accountants in connection with each annual or interim special audit
of the financial conditions of Borrower made by Borrower’s independent public
accountants;

 

(h) prompt written notice of any condition or event which has resulted or might
result in (i) a material adverse change in Borrower’s condition (financial or
otherwise) or operations, or (ii) a breach of or noncompliance with any term,
condition or covenant contained herein, or (iii) a material breach of or
noncompliance with any term, condition or covenant of any material contract to
which Borrower is a party or by which it or its property may be bound;

 

(i) prompt written notice of any claims, proceedings or disputes (whether or not
purportedly on behalf of Borrower) against, or to the knowledge of Borrower
threatened, or affecting, Borrower or any Active Subsidiary which, if adversely
determined, would have a material adverse effect on the business, properties or
condition (financial or otherwise) of Borrower (without in any way limiting the
foregoing, claims, proceedings or disputes involving monetary amounts in excess
of Five Hundred Thousand Dollars ($500,000) not fully covered by insurance shall
be deemed to be material), or any material labor controversy resulting in or
threatening to result in a strike against Borrower, or any proposal by any
public authority to acquire any of the material assets or business of Borrower;

 

(j) promptly after receipt thereof a copy of any notice Borrower receives from
the Pension Benefit Guaranty Corporation or the Internal Revenue Service with
respect to any Plan; provided, however, that this Section 7.3(j) shall not apply
to notices of general application promulgated by the Department of Labor, and
prompt written notice if Borrower adopts or becomes liable to contribute to any
Plan;

 

(k) at least fifteen (15) days prior to incurring any Real Property Debt, a
statement by Borrower to Agent, in form and substance satisfactory to Agent,
which (i) verifies that Borrower is in compliance with Section 8.4 of this
Agreement; (ii) details Borrower’s calculation of such compliance; and (iii)
includes, without limitation, attachments detailing the appraisal of Borrower’s
property which is the subject of such Real Property Debt;

 

(l) promptly upon a Subsidiary becoming an Active Subsidiary, including, without
limitation, any Subsidiary holding assets acquired from TRS, or upon the
formation or acquisition by Borrower of an Active Subsidiary, written notice of
such occurrence and cause such Active Subsidiary to execute and deliver to Agent
a Continuing Guaranty in the form attached hereto as Exhibit “E”, together with
an opinion of legal counsel to such Subsidiary as to its legal existence, and
the due authorization, execution, delivery and enforceability of such Guaranty;
and

 

24



--------------------------------------------------------------------------------

(m) such other financial or other information as Agent may from time to time
reasonably request.

 

7.4. Corporate Existence. Borrower shall preserve and maintain its corporate
existence and all of its rights, privileges, and franchises necessary or
desirable in the normal course of its business, and shall cause each Active
Subsidiary to maintain its corporate existence and all of its rights,
privileges, and franchises necessary or desirable in the normal course of its
business.

 

7.5. Compliance with Law. Borrower shall comply, and cause each Active
Subsidiary to comply, with the requirements of all applicable Laws (including
without limitation, ERISA with respect to each of Borrower’s Plans and
Environmental Laws) and all material agreements to which it is a party, other
than such requirements or agreements with respect to which the non-compliance of
Borrower or such Active Subsidiary will not materially and adversely effect the
business, operations or conditions, financial or otherwise, of Borrower.

 

7.6. Insurance. Borrower shall maintain and keep in force, and cause each Active
Subsidiary to maintain and keep in force, insurance of the types and in amounts
customarily carried in its lines of business, including but not limited to fire,
public liability, property damage, workmen’s compensation insurance carried by
companies and in amounts satisfactory to Banks, and deliver to Banks from time
to time, as Banks may request, schedules setting forth all insurance then in
effect.

 

7.7. Facilities. Borrower shall keep, and cause each Active Subsidiary to keep,
those properties useful or necessary to its business in good repair and
condition, and from time to time make necessary repairs, renewals, and
replacements thereto so that its property shall be fully and efficiently
preserved and maintained.

 

7.8. Taxes and Other Liabilities. Borrower shall pay and discharge when due, and
cause each Active Subsidiary to pay and discharge when due, any and all
indebtedness, obligations, assessments, taxes real and personal, including
federal and state income taxes, except such as it may in good faith contest or
as to which a bona fide dispute may arise; provided provision is made to the
satisfaction of the Required Banks for prompt payment thereof in the event that
it is found that the same is its obligation.

 

7.9. Litigation. Borrower shall give immediate notice to Banks of: (a) any
litigation or proceeding in which it and/or an Active Subsidiary is a party if
any adverse decision therein would require Borrower and/or an Active Subsidiary
to pay more than Five Hundred Thousand Dollars ($500,000) or require Borrower
and/or an Active Subsidiary to deliver assets the value of which exceeds such
sum (whether or not the claim is considered to be covered by insurance); and (b)
the institution of any other suit or proceeding involving Borrower and/or any
Active Subsidiary that might materially and adversely affect Borrower’s
operations, financial condition, property or business.

 

25



--------------------------------------------------------------------------------

7.10. Change of Location. Borrower shall notify Banks (30) thirty days in
advance of any change in the location of any of its places of business or of the
establishment of any new, or the discontinuance of any existing, place of
business of Borrower or of any Active Subsidiary.

 

7.11. Financial Tests. Borrower will maintain, measured quarterly on a
consolidated basis as of the last day of each fiscal quarter in accordance with
GAAP:

 

(a) Tangible Net Worth of at least the sum of (i) One Hundred Twenty Seven
Million Five Hundred Thousand Dollars ($127,500,000), plus (ii) fifty percent
(50%) of Borrower’s Net Income (without reduction for any Net Loss) generated
after December 31, 2003, plus (iii) ninety percent (90%) of the cash proceeds
from the issuance of Borrower’s capital stock after December 31, 2003, excluding
the first Two Million Dollars ($2,000,000) of such proceeds from the exercise of
stock options after December 31, 2003;

 

(b) a ratio of Funded Debt to EBITDA of not more than: (i) 2.50 to 1.00 from the
Effective Date through December 31, 2004; (ii) 2.25 to 1.00 from January 1, 2005
through December 31, 2005; and (iii) 2.00 to 1.00 from and after January 1,
2006; and

 

(c) a ratio of EBITDA to Fixed Charges of not less than: (i) 1.50 to 1.00 from
the Effective Date through December 31, 2004; (ii) 1.75 to 1.00 from January 1,
2005 through December 31, 2005; and (iii) 2.00 to 1.00 from and after January 1,
2006.

 

ARTICLE 8

 

NEGATIVE COVENANTS

 

So long as any Obligations remain unpaid or not fully performed or any
Commitment remains unused in whole or in part, unless the Required Banks shall
otherwise consent to in writing, Borrower agrees that:

 

8.1. Mergers/Changes. Each of Borrower and any Active Subsidiary shall not
change the nature of its business, sell (whether in any one transaction or a
series of transactions) all or substantially all of its assets, enter into any
merger, consolidation, reorganization or recapitalization, reclassify its
capital stock, cease (in the case of Borrower) to be a publicly held company, or
become a subsidiary of any other company; provided, however, that either
Borrower or any Active Subsidiary may acquire the assets or stock of another
entity in a consensual, negotiated transaction with such other entity, provided
that Borrower has furnished to Agent a written statement demonstrating, in
reasonable detail, that after giving effect to such transaction Borrower will
remain in compliance with each of the financial tests set forth in Section 7.11
and no other Event of Default will result therefrom. Notwithstanding the
foregoing, an Active Subsidiary may merge or consolidate with Borrower or
another Subsidiary, and the survivor of such merger or consolidation shall be
considered an Active Subsidiary for purposes of this Agreement.

 

8.2. Sale of Assets. Subject to Section 8.1, each of Borrower and any Active
Subsidiary shall not sell, transfer, lease or otherwise dispose of (a
“Transfer”) any of its assets outside the ordinary

 

26



--------------------------------------------------------------------------------

course of its business except for (i) Transfers of assets for fair consideration
in cash or a cash equivalent so long as all net proceeds of such Transfer are
immediately applied to repayment of outstanding Loans, and (ii) Transfers of
worn-out, obsolete or surplus property (each as determined by Borrower and/or
any Active Subsidiary in its reasonable judgment).

 

8.3. Liens. Each of Borrower and any Active Subsidiary shall not mortgage,
pledge, grant or permit to exist a Lien upon any of its assets of any kind, now
owned or hereafter acquired, except for (collectively the “Permitted Liens”):

 

(a) existing Liens reflected on the audited consolidated financial statement of
Borrower dated December 31, 2003 furnished to Banks pursuant to Section 6.8
hereof, or any Lien which replaces an existing Lien, provided the principal
amount of the debt secured by the replacing Lien does not exceed the principal
amount at the time of replacement of the existing Lien, or cover property other
than the property covered by the existing Lien;

 

(b) Liens of carriers, warehousemen, mechanics, landlords, materialmen,
suppliers, tax, assessments, other governmental charges and other like Liens
arising in the ordinary course of business securing obligations that are not
incurred in connection with the obtaining of any advance or credit and which are
not overdue or are being contested in good faith by appropriate proceedings,
provided provision is made to the satisfaction of Agent for the eventual payment
thereof in the event it is found that such obligation is payable by Borrower or
an Active Subsidiary;

 

(c) Liens arising in connection with workmen’s compensation, unemployment
insurance, appeal and release bonds and progress payments under government
contracts;

 

(d) the giving, simultaneously with or within ninety (90) days after the
acquisition or construction of real property or tangible personal property, of
any purchase money Lien (including vendor’s rights under purchase contracts
under an agreement whereby title is retained for the purpose of securing the
purchase price thereof) on real property or tangible personal property hereafter
acquired or constructed and not heretofore owned by Borrower or any Active
Subsidiary, or the acquiring hereafter of real property or personal tangible
property not heretofore owned by Borrower or any Active Subsidiary subject to
any then existing Lien (whether or not assumed); provided, however, that in each
such case such Lien is limited to such acquired or constructed real or tangible
personal property; provided, further, that Borrower is and remains in compliance
with Section 8.4 of this Agreement;

 

(e) judgment Liens in existence less than thirty (30) days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full by insurance; and

 

(f) Liens arising from the Real Property Debt, provided, however, that Borrower
is and remains in compliance with Sections 7.3(k) and 8.4 of this Agreement.

 

8.4. Indebtedness. Borrower and its Active Subsidiaries shall not incur, create,
assume, or permit to exist Debt (other than the Loans) which in the aggregate
exceeds One Hundred Million Dollars ($100,000,000). The foregoing limitation
shall not apply to Debt between Borrower and any of its Active Subsidiaries or
from one Active Subsidiary to another Active Subsidiary.

 

27



--------------------------------------------------------------------------------

8.5. Prepayment. Each of Borrower and any Active Subsidiary shall not prepay any
Debt (other than Loans), or enter into or modify any agreement as a result of
which the terms of payment of the Debt (other than Loans) are waived or modified
unless such prepayment or modification will have no material adverse affect on
the condition (financial or otherwise) or operations of Borrower. The foregoing
restrictions shall not apply to Debt between Borrower and any of its Active
Subsidiaries or from one Active Subsidiary to another Active Subsidiary.

 

8.6 Transaction with Affiliates. Borrower shall not, directly or indirectly,
enter into any transaction with or for the benefit of an Affiliate on terms more
favorable to the Affiliate than would have been obtainable in arms’ length
dealings.

 

8.7. Misrepresentations. Borrower shall not furnish Agent or any Bank any
certificate or other document that will contain any untrue statement of material
fact or that will omit to state a material fact necessary to make it not
misleading in light of the circumstances under which it was furnished.

 

8.8. Regulations. Borrower shall not directly or indirectly apply any part of
the proceeds of the Loans to the purchasing or carrying of any “margin stock”
within the meaning of Regulation U of the Federal Reserve Board, or any
regulations, interpretations or rulings thereunder.

 

8.9. Partnerships. Borrower shall not be, or permit or cause any Active
Subsidiary to be, a general or limited partner in any partnership or a joint
venturer in any joint venture without the written consent of the Required Banks.

 

ARTICLE 9

 

EVENTS OF DEFAULT

 

9.1. Events of Default. The occurrence of any of the following events shall
constitute an Event of Default:

 

(a) Borrower fails to pay any installment of principal (including without
limitation any mandatory prepayment pursuant to Section 3.4) when due, or any
installment of interest or a Commitment Fee within five (5) calendar days after
the date payable hereunder;

 

(b) Borrower fails to observe or perform any material, term, covenant,
obligation or agreement to be observed or performed by it under this Agreement
or any Loan Documents when required to be observed or performed and (i) such
failure shall continue for ten (10) calendar days after notice to Borrower from
Agent of such failure or (ii) such failure shall continue for fifteen (15)
calendar days after Agent is notified of such failure by Borrower; or any Active
Subsidiary revokes or terminates its Continuing Guaranty;

 

(c) a default shall occur as defined in any evidence of Debt (other than the
Loans and the Private Placement) by Borrower or any Active Subsidiary or under
any indenture, agreement or other instrument under which the same may be issued,
or any event upon any occurrence of which any holder or holders of the Debt
outstanding thereunder may declare the same due and payable

 

28



--------------------------------------------------------------------------------

before its stated maturity, and which default (i) shall continue for a period of
ten (10) calendar days after notice thereof and (ii) in the reasonable opinion
of the Required Banks, has resulted or may result in a material adverse change
in Borrower’s condition (financial or otherwise) or operations, provided,
however, that such default shall not be considered an Event of Default hereunder
when the amount thereof is being contested in good faith by appropriate
proceedings with adequate reserves therefor being set aside by Borrower;

 

(d) any certified or audited financial statement, representation, warranty or
certificate made or furnished by Borrower or any Active Subsidiary to Agent or
any Bank in connection with this Agreement, or as inducement to Banks to enter
into this Agreement, or in any separate statement or document to be delivered
hereunder to Banks, shall be materially false, incorrect, or incomplete when
made;

 

(e) Borrower or any Active Subsidiary shall suffer one or more final judgments
for payment of money aggregating in excess of Five Hundred Thousand Dollars
($500,000) in any one (1) year period and shall not have the same satisfied,
vacated or dismissed within a period of thirty (30) days unless, pending further
proceedings, execution has not been commenced or, if commenced, has been
effectively stayed;

 

(f) Borrower or any Active Subsidiary shall: (i) have an order for relief
entered with respect to it under the Federal Bankruptcy Code; (ii) not pay, or
admit in writing its inability to pay, its debts generally as they become due;
(iii) make an assignment for the benefit of creditors; (iv) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any substantial part of its
property; (v) institute any proceeding seeking an order for relief under the
Federal Bankruptcy Code or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it; (vi) take any corporate action to authorize or affect any of
the foregoing actions set forth in this Section 9.1(f); or (vii) fail to contest
in good faith any appointment or proceeding described in Section 9.1(g);

 

(g) without the application, approval or consent of Borrower or any Active
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for Borrower or any Active Subsidiary, or any substantial part of
its respective property, or a proceeding described in Section 9.1(f) shall be
instituted against Borrower or any Active Subsidiary and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of thirty (30) consecutive days;

 

(h) at any time Borrower or any Active Subsidiary has a Plan and any Reportable
Event occurs, as defined in ERISA, which creates or results in a liability in
excess of Five Hundred Thousand Dollars ($500,000) for which Borrower or any
Active Subsidiary is or may become obligated to pay, and such liability
continues to exist for thirty (30) consecutive days;

 

(i) the Required Banks shall have reasonably determined in good faith (which
determination, if made reasonably and in good faith, shall be final and
conclusive and shall be binding upon the parties to this Agreement) that one or
more conditions exist or events have

 

29



--------------------------------------------------------------------------------

occurred which might indicate, or result in, a material adverse change in the
operations, business, property or assets or in the condition (financial or
otherwise) of Borrower, or in the ability of Borrower or any Active Subsidiary
to meet in the normal course of business its obligations under this Agreement,
the Notes or, in the case of an Active Subsidiary, its Continuing Guaranty, and
such conditions or events continue for a period of ten (10) calendar days
following notice; or

 

(j) Borrower shall be in default beyond any applicable period of grace or cure
under any agreement, document or instrument involving the Private Placement.

 

9.2. Acceleration. If any Event of Default described in Section 9.1(f) or 9.1(g)
shall occur and be continuing, the obligations of Banks to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of Agent or any Bank. If
any other Event of Default shall occur and be continuing, the Required Banks may
(and at the direction of the Required Banks, Agent shall) terminate or suspend
the obligations of Banks to make Loans hereunder, or declare the obligations to
be due and payable, or both, whereupon the Obligations shall become immediately
due and payable, without presentment, demand, protest or notice of dishonor of
any kind, as such terms are defined in Division 3 of the California Commercial
Code, all of which Borrower hereby expressly waives. Agent shall give Borrower
prompt notice of any termination or suspension of its obligations or
acceleration of Borrower’s Obligations hereunder. After any acceleration, Banks
shall have, in addition to the rights and remedies given to them by this
Agreement and the Notes, all those allowed by all Applicable Laws.

 

ARTICLE 10

 

AGENT

 

10.1. Appointment; Powers. Each Bank hereby irrevocably appoints and authorizes
Agent to act as its agent under the Loan Documents and authorizes Agent to take
such actions on Bank’s behalf and to exercise such powers under the Loan
Documents as are specifically delegated to Agent by the terms thereof, together
with such powers as are reasonably incidental thereto. Agent agrees to act as
such upon the express conditions contained in this Article 10. Agent shall have
no duties or responsibilities except those expressly set forth in the Loan
Documents, may perform such duties by or through its agent or employees and
shall not by reason of the Loan Documents have a fiduciary relationship with any
Bank. The provisions of this Article 10 are solely for the benefit of Agent and
Banks; and Borrower shall not have any rights as a third party beneficiary of
any of the provisions hereof. In performing its functions and duties under this
Agreement, Agent shall act solely as agent of Banks, and does not assume and
shall not be deemed to have assumed any obligations towards or relationship of
agency or trust with or for Borrower.

 

10.2. Agent as Bank. The agency hereby created shall in no way impair or affect
any of the rights and powers of, or impose any duties or obligations upon Agent
in its individual capacity. With respect to its Commitments and the Loans made
by it, Agent shall have the same rights and powers under the Loan Documents as
any Bank and may exercise the same as though it were not Agent, and the term
“Bank” or “Banks” shall, unless the context otherwise indicates, include Agent
in its capacity as a Bank hereunder. Agent and any Bank and their respective
Affiliates may accept deposits from, lend money to (including loans which may be
repaid by Loans under this

 

30



--------------------------------------------------------------------------------

Agreement), and generally engage in any kind of business with Borrower or any of
its Affiliates as if it were not Agent or a Bank and without any duty to account
therefor to the other parties to this Agreement.

 

10.3. Independent Credit Analysis. Each Bank represents and warrants that (a) it
has, independently and without reliance upon Agent, any other Bank, or the
directors, officers, agents, or employees of Agent or of any other Bank, and
instead in reliance upon information supplied to it by or on behalf of Borrower,
and upon such other information as it has deemed appropriate, made its own
independent investigation of the financial condition and affairs of Borrower and
its own independent credit analysis and decision to enter into this Agreement,
and (b) it shall independently and without reliance upon Agent, any other Bank,
or the directors, officers, agents or employees of Agent, or of any other Bank,
continue to make its own independent credit analyses and decisions in acting or
not acting under the Loan Documents. Agent shall not have any duty or
responsibility to make any such investigation or appraisal on behalf of Banks or
provide any Bank with any credit or other information concerning the affairs,
financial condition or business of Borrower which may at any time come into the
possession of Agent or any of its Affiliates, unless such information shall have
been delivered to Agent in writing (i) with directions to deliver the same to
Banks or (ii) in satisfaction of a specific requirement of this Agreement.

 

10.4. General Immunity. Neither Agent nor any of its directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
or them under any of the Loan Documents or in connection therewith, unless
caused by its or their gross negligence or willful misconduct. Without limiting
the generality of the foregoing, Agent:

 

(a) shall not be responsible to any Bank for any recitals, statements,
warranties or representations in the Loan Documents or in any written or oral
statement or in any financial or other statements, agreements, instruments,
reports, certificates or other documents relative thereto or for the financial
condition of Borrower;

 

(b) shall not be responsible for the authenticity, accuracy, completeness,
value, validity, effectiveness, due execution, legality, genuineness,
enforceability or sufficiency of the Loan Documents or any other agreements or
any assignments, certificates, requests, financial statements, notice schedules
or any opinions of counsel executed and delivered pursuant thereto;

 

(c) shall not be bound to ascertain or inquire as to the performance or
observance of any of the terms, provisions, agreements, covenants or conditions
contained in the Loan Documents on the part of Borrower, or any of the terms of
any such agreement by any party thereto or as to the use of the proceeds of the
Loans and shall have no duty to inspect the property (including the books and
records) of Borrower;

 

(d) shall incur no liability under or in respect of the Loan Documents or any
other document by acting upon any notice, consent, certificate or other
instrument or writing believed by Agent in good faith to be genuine and signed
or sent by the proper party;

 

(e) may consult with legal counsel (including counsel for Borrower), independent
public accountants and other experts selected by Agent and shall not be liable
for any action taken or omitted to be taken in good faith in accordance with the
advice of such counsel, accountants or experts; and

 

31



--------------------------------------------------------------------------------

(f) subject to the provisions of Section 10.6(c), (i) Agent may act or refrain
from acting under the Loan Documents in accordance with the instructions of the
Required Banks or Banks, where appropriate in accordance with the terms of the
Loan Documents, (ii) Agent shall be entitled to refrain from exercising any
power, discretion or authority vested in it under any Loan Document unless and
until it has obtained the instructions of Required Banks, where appropriate in
accordance with the terms of the Loan Documents, or Banks, and (iii) no Bank
shall have any right of action against Agent for acting or refraining from
acting in accordance with this Section 10.4(f).

 

10.5. Right to Indemnity. Agent shall be fully justified in failing or refusing
to take any action under the Loan Documents unless it shall first be indemnified
(upon requesting such indemnification) to its satisfaction by Banks (in
accordance with each Bank’s Pro Rata Share, determined in each case as of the
date on which the event giving rise to the claim for indemnification arose)
against any and all liability and expense which it may incur by reason of taking
or continuing to take any such action. Each Bank severally agrees to indemnify
Agent (to the extent not reimbursed under Section 11.5), in the amount of its
Pro Rata Share (determined as aforesaid) for any and all liabilities,
obligations, losses, damages, penalties, actions judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Agent in any way relating to or arising out
of the Loan Documents or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any other documents, provided no
such liability, obligation, loss, damage, penalty, action, judgment, suit,
claim, cost, expense or disbursement results from Agent’s gross negligence or
willful misconduct. Each Bank agrees to reimburse Agent in the amount of its Pro
Rata Share of any out-of-pocket expenses and costs, including, without
limitation, attorneys’ fees, incurred for the benefit of Banks and not
reimbursed by Borrower pursuant to Section 11.5 of this Agreement. Nothing
contained herein shall release Borrower from any obligations to make payments to
Agent pursuant to Section 3.8.

 

10.6. Action by Agent

 

(a) Actual Knowledge. Agent may assume that no Default or Event of Default has
occurred and is continuing, unless Agent has actual knowledge of the Default or
Event of Default, has received notice from Borrower, its counsel or its
independent certified public accountants stating the nature of the Default or
Event of Default, or has received notice from a Bank stating the nature of the
Default or Event of Default and that Bank considers the Default or Event of
Default to have occurred and be continuing.

 

(b) Agent; Obligations. Agent has only those obligations under the Loan
Documents that are expressly set forth therein. Without limitation on the
foregoing, Agent shall have no duty to inspect any property of Borrower,
although Agent may in its discretion periodically inspect the property from time
to time.

 

(c) Discretion to Act. Except for any obligation expressly set forth in the Loan
Documents and as long as Agent may assume that Default or Event of Default has
occurred and is continuing, Agent may, but shall not be required to, exercise
its discretion to act or not act, except

 

32



--------------------------------------------------------------------------------

that Agent shall be required to act or not act upon the instructions of the
Required Banks (or of all Banks in any circumstances governed by the provisions
of Section 11.1 of this Agreement) and those instructions shall be binding upon
Agent, all Banks, and all holders of the Notes; provided, that Agent shall not
be required to act or not act if to do so would be contrary to any Loan Document
or to Applicable Law.

 

(d) Action Upon Instructions. If Agent has knowledge (as provided in Section
10.6(a)) that a Default or Event of Default has occurred and is continuing,
Agent shall give notice thereof to Banks and shall act or refrain from acting
upon the instructions of the Required Banks, where appropriate in accordance
with the terms of this Agreement, or Banks; or provided that Agent shall not be
required to act or not act if to do so would be contrary to any Loan Document or
to Applicable Law. If the Required Banks or Banks, as the case may be, entitled
to instruct Agent fail, for fifteen (15) Business Days after the giving of
notice by Agent, to instruct Agent, then Agent in its discretion may act or not
act as it deems advisable for the protection of the interests of Banks.

 

10.7. Payee of Note Treated as Owner. Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof shall have been filed with Agent.
Any request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the payee of any Note or the
holder of any Note (if Agent has received written notice of the assignment or
transfer thereof) shall be conclusive and binding on any subsequent holder,
transferee or assignee of that Note or of any Note or Notes issued in exchange
therefor.

 

10.8. Agent’s Resignation. Agent may resign at any time by giving at least
ninety (90) days’ prior written notice of its intention to do so to each Bank
and to Borrower. Such resignation shall become effective upon the appointment by
Borrower, with the consent of the Required Banks, which consent shall not be
unreasonably withheld, of a successor Agent which is a Bank; provided that upon
the occurrence and continuance of an Event of Default, the Required Banks shall
appoint such successor without the consent of Borrower. Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, that successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
resigning Agent’s resignation hereunder as Agent, the provisions of this Article
10 shall continue to inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent hereunder. Upon such appointment, the term
“Agent” shall for all purposes of this Agreement thereafter mean such successor.

 

10.9 IRS Withholding Representation. Each Bank represents and warrants that it
is entitled to receive any payments hereunder without the withholding of any tax
and will furnish to Agent such forms, certifications, statements and other
documents as Agent may request from time to time to evidence such Bank’s
exemption from the withholding of any tax imposed by any jurisdiction or to
enable Agent to comply with any applicable laws or regulations relating thereto.

 

Without limiting the effect of the foregoing, if any Bank is not created or
organized under the laws of the United States or any state thereof, such Bank
further represents and warrants that it is engaged in the conduct of a business
within the United States and that the payments made hereunder are or are
reasonably expected to be effectively connected with the conduct of that trade

 

33



--------------------------------------------------------------------------------

or business and are or will be includible in its gross income or, if Bank is not
engaged in a U.S. trade or business with which such payments are effectively
connected, that such Bank is entitled to the benefits of a tax convention which
exempts the income from U.S. withholding tax and that it has satisfied all
requirements to qualify for the exemption from tax.

 

Each Bank agrees that it will, immediately upon the request of Agent, furnish to
Agent Form 4224 or Form 1001 of the Internal Revenue Service, or such other
forms, certifications, statements or documents, duly executed and completed by
such Bank as evidence of its exemption from the withholding of U.S. tax with
respect thereto. If any Bank determines that, as a result of any change in
applicable law, regulation, or treaty or in any official application or
interpretation thereof, it ceases to qualify for exemption from any tax imposed
by any jurisdiction with respect to payments made hereunder, such Bank shall
promptly notify Agent of such fact and Agent may, but shall not be required to
withhold the amount of any such applicable tax from amounts paid to such Bank
hereunder. Agent shall not be obligated to make any payments hereunder to such
Bank in respect of its Loans until such Bank shall have furnished to Agent the
requested form, certification, statement or document and may withhold the amount
of such applicable tax from amounts paid to Bank hereunder.

 

Each Bank shall reimburse, indemnify and hold Agent harmless for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed upon, incurred by or asserted against Agent due to its reliance upon the
representation hereby made that such Bank is exempt from withholding of tax.
Unless Agent receives written notice to the contrary, each Bank shall be deemed
to have made the representations contained in this Section and in each
subsequent tax year of such Bank.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1. Amendments. Subject to the provisions of this Article 11 and except as
otherwise provided in any Loan Document, the Required Banks (or the Agent with
the consent in writing of the Required Banks) and the Borrower, may enter into
agreements supplemental hereto or thereto for the purpose of adding to or
modifying any provisions of the Loan Documents or changing in any manner the
rights of the Banks or of the Borrower, as the case may be, hereunder or
thereunder or waiving any Default or Event of Default hereunder or thereunder;
provided, however, that no such supplemental agreement shall, without the
written consent of all the Banks:

 

(a) Extend the maturity of any Loan or Note, reduce the principal amount
thereof, reduce the rate of interest or fees (including the Commitment Fee)
thereon, or extend the time of payment of interest or fees (including the
Commitment Fee) thereon, or release an Active Subsidiary from its Continuing
Guaranty.

 

(b) Change the percentage specified in the definition of Required Banks.

 

34



--------------------------------------------------------------------------------

(c) Extend the Termination Date, or increase the Pro Rata Share of any Bank or
amount of the Commitment of any Bank hereunder, or permit the Borrower to assign
its rights under this Agreement.

 

(d) Amend this Section 11.1 or Section 11.4.

 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may amend or waive
payment of the fee required under Section 3.8 without obtaining the consent of
any of the Banks.

 

11.2. Preservation of Rights. No delay or omission of the Agent or any Bank to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or Event of Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
Event of default or the inability of the Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Banks required
pursuant to Section 11.1, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Banks until the
Obligations have been paid in full.

 

11.3. Setoff. In addition to, and without limitation of, any rights of the Banks
under applicable Law, if the Borrower becomes insolvent, however evidenced, or
any Default or Event of Default occurs, any indebtedness from any Bank to the
Borrower (including all account balances, whether provisional or final and
whether or not collected or available) may be offset and applied toward the
payment of the Obligations owing to such Bank, whether or not the Obligations,
or any part hereof, shall then be due.

 

11.4. Ratable Payments. If any Bank, whether by setoff or otherwise, has payment
made to it upon its Loans in a greater proportion than that received by any
other Bank, such Bank agrees, promptly upon demand, to purchase a portion of the
Loans held by the other Banks so that after such purchase each Bank will hold
its ratable proportion of Loans.

 

11.5. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to promptly pay (a) all the actual and reasonable
costs and expenses of preparation of this Agreement, the Notes and the other
Loan Documents, and of all the costs of furnishing all opinions by counsel for
Borrower (including without limitation any opinions requested by Agent as to any
legal matters arising hereunder or thereunder), and of Borrower’s performance of
and compliance with all agreements and conditions contained herein on its part
to be performed or complied with; (b) the reasonable fees, expenses and
disbursements of Agent (including fees, expenses and disbursements of counsel to
Agent) in connection with the administration of this Agreement, the Notes, the
other Loan Documents, and the Loans hereunder, and any amendments and waivers
hereto; and (c) after the occurrence of an Event of Default, all costs and
expenses (including reasonable attorneys’ fees and costs of settlement) incurred
by Banks in enforcing any Obligations of or in collecting any payments due from
Borrower hereunder or under the Notes by reason of such Event of Default or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceeding.

 

35



--------------------------------------------------------------------------------

11.6. Indemnity. In addition to the payment of expenses pursuant to Section
11.5, whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to indemnify, pay and hold Banks and any holder of any Note, and
the officers, directors, employees and agents of Banks and such holders
(individually called an “Indemnitee” and collectively called the “Indemnitees”)
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding,
whether or not such Indemnitee shall be designated a party thereto), which may
be imposed on, incurred by, or asserted against such Indemnitee, in any manner
relating to or arising out of the use or intended use of the proceeds of the
Loans hereunder (the “indemnified liabilities”); provided that Borrower shall
have no obligation to an Indemnitee hereunder with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of that
Indemnitee. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, Borrower shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all indemnified liabilities incurred by the
Indemnitees or any of them.

 

11.7. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of the Notes and the
making of the Loans herein contemplated.

 

11.8. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Bank shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable Law.

 

11.9. Taxes. Any taxes (excluding income taxes) payable or ruled payable by
Federal or State authority in respect of the Loan Documents shall be paid by the
Borrower, together with interest and penalties, if any.

 

11.10. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

11.11. Several Obligations. The respective obligations of the Banks hereunder
are several and not joint and no Bank shall be the partner or agent of any other
(except to the extent to which the Agent is authorized to act as such). The
failure of any Bank to perform any of its obligations hereunder shall not
relieve any other Bank from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns.

 

11.12. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Banks.

 

36



--------------------------------------------------------------------------------

11.13 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

11.14. Non-Liability of Banks. The relationship between the Borrower and the
Banks and the Agent shall be solely that of borrower and lender. Neither the
Agent nor any Bank shall have any fiduciary responsibilities to the Borrower.
Neither the Agent nor any Bank undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations.

 

11.15. Choice of Law. The Loan Documents (other than those containing a contrary
express choice of law provisions) shall be construed in accordance with the
internal laws (and not the law of conflicts) of the State of California, but
giving effect to federal laws applicable to national banks.

 

11.16. CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR CALIFORNIA STATE
COURT SITTING IN SAN FRANCISCO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY BANK TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION.

 

11.17. Compliance with Applicable Laws. It is not the intent of the Borrower,
the Agent or the Banks to make an agreement in violation of Applicable Law.
Regardless of any provision contained herein, no Bank shall be entitled to
receive, collect or apply, as interest on the Loans, any amount in excess of the
Maximum Amount. If any Bank ever receives, collects or applies, as interest, any
such excess, such amount which would be excessive interest shall be deemed a
partial repayment of principal and treated hereunder as such; and if principal
is paid in full, any remaining excess shall be paid to the Borrower. In
determining whether or not the interest paid or payable, under any specific
contingency, exceeds the Maximum Amount, the Borrower and each Bank shall, to
the maximum extent permitted under Applicable Law, (a) characterize any
nonprincipal payment as an expense, fee or premium rather than as interest, (b)
exclude voluntary prepayments and the effect thereof, and (c) amortize, prorate,
allocate and spread in equal parts, the total amount of interest throughout the
entire contemplated term of the Obligations so that the interest rate is uniform
throughout the entire term of the Obligations; provided, however, that if the
Loans are paid and performed in full prior to the end of the full contemplated
term of the Obligations, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, each Bank shall refund to the
Borrower the amount of such excess or credit the amount of such excess against
the total principal amount of the Loans owing, and, in such event, each Bank
shall not be subject to any penalties provided by Applicable Law for contracting
for, charging or receiving

 

37



--------------------------------------------------------------------------------

interest in excess of the Maximum Amount. This Section 11.17 shall control every
other provision of all agreements pertaining to the transactions contemplated by
or contained in the Transaction Documents.

 

11.18. Confidentiality. Agent and each Bank agrees to hold any information which
it may receive from Borrower pursuant to this Agreement in confidence, and
further agrees not to disclose any such information to any Person or to use any
such information for any purpose other than in connection with this Agreement.
The restrictions of this Section 11.18 shall not apply to any information which
has been disseminated to the public.

 

(a) Agent and each Bank agrees that, at any time that it has in its possession
any of Borrower’s confidential information and for not less than seventy-two
(72) hours after such information is made available to the public, it will not
buy or sell, or place orders to buy or sell, directly or indirectly, any
securities of Borrower.

 

(b) Notwithstanding the foregoing, Agent and Banks may disclose such Borrower’s
confidential information to other Banks or to other Bank’s employees, attorneys,
accountants, or other professional advisors as is necessary for Agent or such
Banks to perform its obligations or protect its interests under this Agreement.
Agent and each Bank shall take such steps to protect Borrower’s confidential
information as it does to protect its own confidential information.

 

(c) Notwithstanding the foregoing, Agent and Banks may disclose such of
Borrower’s confidential information as each of them may be required to do so (i)
to regulatory officials, (ii) pursuant to law, regulation or legal process, or
(iii) in connection with any legal proceeding to which Agent or a Bank may be a
party; provided that Agent or such Bank shall have first given Borrower such
written notice of its intention to so disclose Borrower’s confidential
information promptly after it receives notice that it is required to disclose
such information unless Agent or such Bank is prohibited by law or a court order
from giving such written notice.

 

11.19. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Agent, Banks and Borrower and their respective
successors and assigns; provided, however, that Borrower may not assign or
transfer its rights or obligations under this Agreement without the prior
written consent of the Banks.

 

11.20 Assignments; Participations.

 

(a) Subject to the provisions of subsection 11.20(h), each Bank may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Pro Rata Share of the Commitments, the Loans owing to it and the Note held by
it); provided, however, that (i) any such assignment (other than any assignment
to an existing Bank) shall be in a minimum aggregate amount of $5,000,000 (or,
if less, the remaining amount of the Commitment being assigned by such Bank) of
the Commitments or an integral multiple of $1,000,000 in excess thereof, (ii)
each such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of the Revolving Loan facility,
(iii) each such assignment shall be to an Eligible Assignee and (iv) the parties
to each such assignment shall execute and deliver to Agent, for its acceptance
and recording in the Register, an assignment and acceptance in form customary
and reasonably

 

38



--------------------------------------------------------------------------------

satisfactory to Agent (an “Assignment and Acceptance”), together with any Note
or Notes subject to such assignment and a processing and recordation fee of
$3,500. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder and (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto).

 

(b) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of Borrower or any
guarantor or the performance or observance by the Borrower or any guarantor of
any of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon Agent, such assigning Bank or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes Agent to take such action
as agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Bank.

 

(c) Agent shall maintain a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Banks and each Bank’s share of the Commitment, and principal amount of
the Loans owing to each such Bank from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Borrower, Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower or any
Bank at any reasonable time and from time to time upon reasonable prior notice.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee, together with any Note or Notes subject to such
assignment, Agent shall (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and

 

39



--------------------------------------------------------------------------------

(iii) give prompt notice thereof to Borrower. Within five Business Days after
its receipt of such notice, Borrower, at its own expense, shall, on request,
execute and deliver to Agent in exchange for any surrendered Note or Notes a new
Note to the order of such Eligible Assignee in an amount equal to the portion of
the Commitment assumed by it pursuant to such Assignment and Acceptance and, if
the assigning Bank has retained a portion of the Commitment hereunder, a new
Note to the order of the assigning Bank in an amount equal to the portion of the
Commitment retained by it hereunder. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit “D”
hereto.

 

(e) Each Bank may sell participations in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Pro Rata Share of the Commitment, the Loans owing to it and the
Note or Notes, if any, held by it); provided, however, that (i) such Bank’s
obligations under this Agreement (including, without limitation, its Pro Rata
Share of the Commitment) shall remain unchanged, (ii) such Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Bank shall remain the holder of any such Note for all
purposes of this Agreement, (iv) Borrower, Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement and (v) no participant under
any such participation shall have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
party therefrom, except and solely to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Loans or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Loans or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.

 

(f) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 11.20, disclose to the
assignee or participant or proposed assignee or participant any information
relating to Borrower furnished to such Bank by or on behalf of Borrower;
provided, that such assignee or participant or proposed assignee or participant
agrees to maintain the confidentiality of any confidential information delivered
pursuant hereto.

 

(g) Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Loans owing to it and
the Note or Notes, if any, held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

(h) If any Bank (an “Assigning Bank”) desires to make an assignment under
subsection 11.20(a) to proposed Eligible Assignee who is not then an existing
Bank or Affiliate of an existing Bank, the Assigning Bank shall first give
written notice of such intention to Agent and to Borrower, including a statement
of the dollar amount of Commitment proposed to be assigned by such Assigning
Bank and, if known by the Assigning Bank, the name of each Person to whom the
Assigning Bank proposes to make an assignment (an “Assignment Notice”). Within
seven (7( Business Days after receipt by Borrower of an Assignment Notice,
Borrower may deliver to the

 

40



--------------------------------------------------------------------------------

Assigning Bank a written response (a “Response”) indicating (i) Borrower’s
objection, if any, to any proposed assignee identified in the Assignment Notice
and the basis for such objection, and (ii) one or more Persons whom Borrower has
selected and proposes as an Eligible Assignee in lieu of the Person(s)
identified by the Assigning bank. Borrower and the Assigning Bank agree to
cooperate with each other in effectuating an assignment to the Person(s)
selected by Borrower, assuming such Person otherwise satisfies the provisions of
this Section 11.20.

 

11.21. Notices.

 

(a) Except as otherwise expressly provided in this Agreement:

 

(i) All notices, requests, demands, directions and other communications provided
for hereunder or under any other Loan Document must be in writing and must be
mailed, telecopied, or delivered to the appropriate party at the address set
forth on the signature pages of this Agreement or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section
11.20; and

 

(ii) Any notice, request, demand, direction or other communication given by
telecopier must be confirmed within 48 hours by letter mailed or delivered to
the appropriate party at its respective address.

 

(b) Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the third calendar day after deposit in the United States mail with first class
or airmail postage prepaid; if given by telecopier, when sent; or if given by
personal delivery, when delivered.

 

11.22. Entire Agreement. The Loan Documents represent the final and entire
agreement between the parties hereto and supersede all prior and contemporaneous
agreements and understandings relating to the subject matter of this Agreement.

 

11.23. Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent, and Banks have caused this Agreement to be
duly executed on the day and year first written at the head of this Agreement.

 

BORROWER:

McGRATH RENTCORP

By:

  

/s/ Thomas J. Sauer

--------------------------------------------------------------------------------

         

Thomas J. Sauer

    

Title:

  

Vice President and Chief Financial Officer

    

Notice Address:

    

5700 Las Positas Road

         

Livermore, California 94550

         

Attention: Mr. Thomas Sauer, Chief Financial Officer

    

Fax:    925-453-3200

    

BANKS:

UNION BANK OF CALIFORNIA, N.A.,

individually and as Agent

By:

  

/s/ Henry G. Montgomery

--------------------------------------------------------------------------------

         

Henry G. Montgomery

    

Title:

  

Vice President

    

Notice Address:

  

Pro Rata Share of

    

East Bay Commercial Banking Group

  

    Commitment: $35,000,000

    

Two Walnut Creek Center

  

Pro Rata Share: 26.92307693%

    

200 Pringle Avenue, Suite 260

         

Walnut Creek, CA 94596-3570

         

Attention: Mr. Buddy Montgomery

         

Fax No.:  (925) 947-2424

    

 

42



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:

  

/s/ Scott T. Smith

--------------------------------------------------------------------------------

    

Name:

  

Scott T. Smith

--------------------------------------------------------------------------------

    

Title:

  

Vice President

--------------------------------------------------------------------------------

    

Notice Address:

  

Pro Rata Share of

    

1331 N. California Boulevard, Suite 350

  

    Commitment: $20,000,000

    

Walnut Creek, CA 94596

  

Pro Rata Share: 15.38461538%

    

Attention: Scott T. Smith, V.P.

         

Fax No.:  (925) 945-6919

    

BANK OF AMERICA, N.A.

By:

  

/s/ Ronald J. Drodny

--------------------------------------------------------------------------------

    

Name:

  

Ronald J. Drodny

--------------------------------------------------------------------------------

    

Title:

  

Senior Vice President

--------------------------------------------------------------------------------

    

Notice Address:

  

Pro Rata Share of

    

315 Montgomery Street, 13th Floor

  

    Commitment: $25,000,000

    

San Francisco, CA 94104

  

Pro Rata Share: 19.23076923%

    

Attention: Ronald Drobny, Senior V.P.

         

Fax No.:  (415) 622-1878

    

COMERICA BANK

By:

  

/s/ Alice Lew

--------------------------------------------------------------------------------

    

Name:

  

Alice Lew

--------------------------------------------------------------------------------

    

Title:

  

Corporate Banking Officer

--------------------------------------------------------------------------------

    

Notice Address:

  

Pro Rata Share of

    

1331 N. California Boulevard, Suite 400

  

    Commitment: $25,000,000

    

Walnut Creek, CA 94596

  

Pro Rata Share: 19.23076923%

    

Attention: Alice Lew, Corporate Banking Officer

         

Fax No.:  (925) 941-1999

    

 

43



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By:

  

/s/ Martha L. Woods

--------------------------------------------------------------------------------

    

Name:

  

Martha L. Woods

--------------------------------------------------------------------------------

    

Title:

  

Vice President

--------------------------------------------------------------------------------

    

Notice Address:

  

Pro Rata Share of

    

1200 Concord Avenue

  

    Commitment: $25,000,000

    

Concord, CA 94520

  

Pro Rata Share: 19.23076923%

    

Attention: Martha L. Woods, V.P.

         

Fax No.: (925) 682-7347

    

 

44